Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/704961     Attorney's Docket #: 20314.0052US01
Filing Date: 12/5/2019; claimed foreign priority to 2/26/2019
					
Applicant: Hideaki Yanagida
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s Pre-Amendment filed 12/5/2019 has been acknowledged.

Election/Restrictions
Applicant's election of Group I (claims 1-20), filed 5/14/2021, has been acknowledged.

	This application contains claims 21-40 drawn to an invention non-elected without traverse.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the in figure 3, a first electronic component 11, in the first direction having a first component main surface 111 facing the same side as the first resin layer main surface 211 and a first component inner surface 112 facing the same side as the first resin layer inner surface 212, and electrically connected with the first wiring layer 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In regards to claim 1, it is unclear and confusing to what is meant by “a first electronic component, in the first direction having a first component main surface facing the same side as the first resin layer main surface and a first component inner surface facing the same side as the first resin layer inner surface, and electrically connected with the first wiring layer.”  For example, in figure 3, a first electronic component 11, in the first direction having a first component main surface 111 facing the same side as the first resin layer main surface 211 and a first component inner surface 112 facing the same side as the first resin layer inner surface 212, and electrically connected with the first wiring layer 32, is not correctly shown of the structure of the drawings.  The Examiner will examine the claimed structure as they are shown in the drawings for the initial examination of the claims.
	Any of claims 1-20 not specifically addressed above are rejected as being dependent on one or more of the claims which have been specifically objected to above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-15 and 20, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (U.S. Patent Application Publication # 2019/0287924 A1).
In regards to claim 1, Moon et al. (figures 18-20) show an electronic device 100D, comprising: a first resin layer 150, having a first resin layer main surface 125 and a first resin layer inner surface (bottom of 150), the first resin layer main surface 125 and the first resin layer inner surface face (bottom of 150) opposite sides in a first direction; a first conductor 160, having a first conductor main surface (top of 160) and a first conductor inner surface (bottom of 160), the first conductor main surface (top of 160) and the first conductor inner surface (bottom of 160) face opposite sides in the first direction, and the first conductor 160 penetrates the first resin layer 150 in the first direction; a first wiring layer 143, straddling the first resin layer main surface 125 and the first conductor main surface (top of 160); a first electronic component 121,123, in the first direction having a first component main surface (top of 121,123) facing the same side as the first resin layer main surface 125 and a first component inner surface (at the same level as 121P,123P) facing the same side as the first resin layer inner surface (bottom of 150), and electrically connected with the first wiring layer 143; a second resin layer 130, having a second resin layer main surface (top of 130) facing the same direction as the first resin layer main surface 125 and a second resin layer inner surface 124 being in contact with the first resin layer main surface 125, and covering the first wiring layer 143 and the first electronic component 121,123; and an external electrode 190, disposed closer to the side where the first resin layer inner surface (bottom of 160) faces than the first resin layer 150 and electrically connected to the first conductor 160. 
In regards to claim 2, Moon et al. show wherein a grinding mark (at intersection of 125 and 160) is formed on the first resin layer main surface 125. 
(top of 161) dents relative to the first resin layer main surface 125. 
In regards to claim 4, Moon et al. further comprising: a second wiring layer 153, having a second wiring layer main surface (upper surface of 153) and a second wiring layer inner surface (lower surface of 153), the second wiring layer main surface (upper surface of 153) and the second wiring layer inner surface (lower surface of 153) face opposite sides in the first direction, and the second wiring layer inner surface (lower surface of 153) being exposed from the first resin layer inner surface (bottom of 150). 
In regards to claim 5, Moon et al. further comprising: a second electronic component 122,124, different from the first electronic component 121,123, the second electronic component 122,124 being electrically connected to the second wiring layer 153, wherein at least a part of the second electronic component 122,124 is covered by the first resin layer 150. 
In regards to claim 6, Moon et al. show wherein the second electronic component 122,124 has a second component main surface (top of 122,124) facing the same direction as the first component main surface (top of 121,123), and the second component main surface (top of 122,124) and the first resin layer main surface 125 are coplanar. 
In regards to claim 7, Moon et al. show wherein the external electrode 190 comprises a first conductor 160 covering portion for covering the first conductor inner surface (lower surface of 160). 
In regards to claim 8, Moon et al. show wherein the external electrode 190 comprises a second wiring layer 153 covering portion for covering a part of the second wiring layer inner surface (153 lower surface). 
In regards to claim 9, Moon et al. further comprising: a protective film 170, covering a portion of the second wiring layer inner surface (bottom 153), the portion being exposed from the external electrode 190. 
160 is in contact with the second wiring layer main surface (153 top surface). 
In regards to claim 11, Moon et al. show wherein the first conductor inner surface (160 bottom surface) is in contact with the second wiring layer main surface (top of 153). 
In regards to claim 12, Moon et al. further comprising: a conductive connecting layer 121P,123P, connecting the first electronic component 121,123 with the first wiring layer 143, wherein a part of the first wiring layer 143 overlaps the first electronic component 121,123 when viewed in the first direction, and wherein the conductive connecting layer 121P,123P lies between the first component inner surface (bottom of 121,123) and the first wiring layer 143. 
In regards to claim 13, Moon et al. further comprising: a second conductor 110, penetrating the second resin layer 130 in the first direction, and the second conductor 110 is disposed on a periphery of the first electronic component 121,123 when viewed in the first direction. 
In regards to claim 14, Moon et al. show wherein the second conductor 110 is spaced apart from the first wiring layer 143 when viewed in the first direction. 
In regards to claim 15, Moon et al. show wherein the second conductor 110 surrounds the first electronic component 121,123 when viewed in the first direction. 
In regards to claim 20, Moon et al. show wherein the first electronic component 121,123 is a semiconductor component which comprises a semiconductor (see paragraph [0082]).
Claims 1-3, 7, 12 and 20, insofar as they can be understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (U.S. Patent Application Publication # 2018/0019177 A1).
91, comprising: a first resin layer 2 (see paragraph [0040]), having a first resin layer main surface 2a and a first resin layer inner surface 2b, the first resin layer main surface 2a and the first resin layer inner surface 2b face opposite sides in a first direction; a first conductor 95, having a first conductor main surface 95a and a first conductor inner surface 95b, the first conductor main surface 95a and the first conductor inner surface 95b face opposite sides in the first direction, and the first conductor 95 penetrates the first resin layer 2 in the first direction; a first wiring layer 4,5,6,7,8,9, straddling the first resin layer main surface 2a and the first conductor main surface 95a; a first electronic component 21, in the first direction having a first component main surface 22 facing the same side as the first resin layer main surface 2a and a first component inner surface 22a facing the same side as the first resin layer inner surface 2b, and electrically connected with the first wiring layer 4-9; a second resin layer 31, having a second resin layer main surface 32 facing the same direction as the first resin layer main surface 2a and a second resin layer inner surface 2a being in contact with the first resin layer main surface 2a, and covering the first wiring layer 4-9 and the first electronic component 21; and an external electrode 93, disposed closer to the side where the first resin layer inner surface 2b faces than the first resin layer 2 and electrically connected to the first conductor 95. 
In regards to claim 2, Harada et al. show wherein a grinding mark is formed on the first resin layer main surface 2a. 
In regards to claim 3, Harada et al. show wherein the first conductor main surface 95a dents relative to the first resin layer main surface 2a. 
In regards to claim 7, Harada et al. show wherein the external electrode 93 comprises a first conductor covering portion for covering the first conductor inner surface 95b. 
In regards to claim 12, Harada et al. further comprising: a conductive connecting layer 23,12, connecting the first electronic component 21 with the first wiring layer 4-9, 4-9 overlaps the first electronic component 21 when viewed in the first direction, and wherein the conductive connecting layer 23,12 lies between the first component inner surface 22a and the first wiring layer 4-9. 
In regards to claim 20, Harada et al. show wherein the first electronic component 21 is a semiconductor component which comprises a semiconductor (see paragraphs [0002] and [0025]). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 16-19, insofar as they can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. Patent Application Publication # 2019/0287924 A1) in view of Yanagida (U.S. Patent Application Publication # 2019/0164906 A1).
In regards to claim 16, Moon et al. show wherein the second conductor 110 has a second conductor main surface (top of 110) facing the same direction as the second resin layer main surface (top of 121,123) in the first direction, but fail to explicitly show the second conductor main surface (top of 110) is exposed from the second resin layer main surface (top of 130). 
Yanagida is cited for showing a semiconductor device.   Specifically, Yanagida (figures 29-37) discloses the conductor 22 has a second conductor main surface (top of 22) facing the same direction as the second resin layer main surface (top of 41) in the first direction, and the conductor main surface (top of 22) is exposed from the resin layer main surface (top of 41) for the purpose of preventing the switching operation from being delayed and power loss from increasing.
Therefore, it would be obvious to one of ordinary skill in the art to use Yanagida’s exposed conductor main surface to modify Moon et al.’s second conductor main surface for the purpose of preventing the switching operation from being delayed and power loss from increasing.
In regards to claim 17, Yanagida (see figures 34 and 35) as modified by Moon et al. further comprising: a metal film 23, overlapping the first electronic component 31 and formed on the second resin layer main surface (top surface of 41) when viewed in the first direction. 
23 is in contact with the second conductor main surface (top of 41). 
In regards to claim 19, Yanagida (see figures 34 and 35) as modified by Moon et al. show wherein the second conductor main surface (top of 41) dents relative to the second resin layer main surface (top surface of 41). 
Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




8/23/2021
/Alexander O Williams/
Primary Examiner, Art Unit 2826